internal_revenue_service index nos number release date cc dom fi p - plr-118648-97 date date legend tribe state entity property dear this ruling responds to your letter dated date and subsequent correspondence requesting a ruling that the management of property by entity constitutes an essential_governmental_function of tribe within the meaning of sec_7871 of the internal_revenue_code and entity's purchase of diesel and gasoline fuels for use in the management of property is exempt from excise_taxes imposed under sec_4081 facts tribe is included on the list of tribal entities published by the secretary of the interior in the federal_register see fed reg tribe has also been recognized as an indian_tribal_government for purposes of sec_7871 of the code in revproc_83_87 1983_2_cb_606 tribe formed a state chartered corporation corporation to manage certain tribal lands property subsequently tribe and the federal government entered into several written agreements including a management plan plan and a_trust and management agreement trust at that time the functions of corporation were taken over by entity an organization created pursuant to plan entity serves as the principal business arm of tribe the primary function of entity is to use and manage property and to manufacture market sell and distribute certain products entity's powers obligations and responsibilities are set forth plr-118648-97 in plan the tribal constitution also includes provisions for the operation of entity entity is governed by a board_of twelve directors elected by the members of tribe board members can be recalled by either the tribal legislature or the eligible voters of the tribe according to plan the directors of entity have all powers consistent with the powers of directors of business corporations plan allows the board to take such further actions as are commonly engaged in by corporate bodies as the board_of directors may deem reasonably necessary to effectuate the purposes of the entity enterprise pursuant to plan tribe gives its consent to allow entity to sue or be sued however plan provides that except as specifically provided plan shall not operate as a partial or total waiver of the sovereign immunity of tribe the tribal legislature has the power to establish a successor business to succeed entity by adopting a written charter for the successor organization entity has no interest in any tribal real_property except for the right to manage and operate the facilities in the manner set forth in plan no tribal real_property can become an asset of entity for any purpose entity is treated differently than other businesses operated by tribe although tribe’s other business ventures are required by its constitution to make regular reports on the financial status of such tribal business to the tribal legislature this requirement does not apply to entity however entity is subject_to an audit by an independent certified accounting firm at the end of each year profits for the year are divided between the tribe and entity by the board_of directors of entity in making the division between the share retained by entity and tribe’s share the board is required to consult with the tribal legislature and to be guided by industry standards the tribe’s share is thereafter allocated by the tribal legislature for use in tribal operations or for distribution to members of tribe after considering the need for effective tribal operations and the individual financial needs of tribal members tribe is required to make an annual determination as to whether entity is being operated according to its charter documents each such determination by tribe must be submitted to the secretary of the interior for review his concurrence is deemed to have been given unless within days of receipt plr-118648-97 thereof the secretary finds that such determination was without rational basis the secretary has no authority in regard to the management of the tribal business except as specifically provided in trust rulings requested is entity an integral part of tribe does management of property by entity constitute an essential government function of tribe within the meaning of sec_7871 is entity exempt from fuel excise_taxes imposed under sec_4081 and by sec_4084 and sec_6421 for gasoline and by sec_4084 and sec_6427 for diesel_fuel when the gasoline and diesel_fuel are used to manage property law an indian_tribe is not exempt from federal excise_tax absent an express exemption in the internal_revenue_code 691_f2d_878 9th cir cert den 460_us_1040 revrul_94_81 1994_2_cb_412 sec_7871 of the code treats an indian_tribal_government as a state for certain federal tax purposes sec_7871 of the code provides that an indian_tribal_government shall be treated as a state for purposes of any exemption from certain excise_taxes including those imposed by chapter relating to tax on special fuels and chapter relating to manufacturers excise_taxes sec_7871 of the code provides that sec_7871 will apply with respect to a transaction only if in addition to any other requirement applicable to similar transactions involving a state or political_subdivision the transaction involves the exercise of an essential_governmental_function of the indian_tribal_government sec_7871 of the code which was added to the code by section of the revenue_act_of_1987 pub_l_no provides that for purposes of sec_7871 the term essential_governmental_function will not include any function which is not customarily performed by state or local governments with general taxing powers revrul_94_81 1994_2_cb_412 provides examples that illustrate the application of federal excise_taxes to indian plr-118648-97 tribal governments according to the ruling gasoline wholesale distributors and diesel_fuel ultimate vendors may sell gasoline and diesel_fuel to the tribal governments tax free for the purpose of providing schools police or firefighting services because providing school police or firefighting services is an essential_governmental_function within the meaning of sec_7871 however there is no exemption that would allow a state or an indian_tribal_government to purchase fuel tax free for the purpose of reselling the fuel to consumers an indian_tribal_government is also subject_to a manufacturer's excise_tax imposed by sec_4161 when it manufactures and sells archery and sport_fishing_equipment to a sporting goods company sec_301_7701-1 et seq of the procedure and administration regulations supports the position that an entity that is separate from a state or political_subdivision may nonetheless be an integral part of that state or political_subdivision sec_301_7701-1 provides in part that an entity formed under local law is not always recognized as a separate_entity for federal tax purposes for example an organization wholly owned by a state is not recognized as a separate_entity for federal tax purposes if it is an integral part of the state similarly tribes incorporated under section of the indian reorganization act of as amended u s c or under sec_3 of the oklahoma indian welfare act as amended u s c are not recognized as separate entities for federal tax purposes if an enterprise is deemed to be an integral part of a state or political_subdivision of a state that enterprise will not be treated as a separate_entity for federal tax purposes regardless of the fact that the enterprise was created as a separate_entity sec_301_7701-1 see also revrul_81_295 1981_2_cb_15 in 308_fsupp_761 rev'd on other grounds 400_us_4 mssic the state of maryland formed a corporation to insure the customer accounts of state chartered savings and loan associations under mssic's charter the full faith and credit of the state was not pledged for mssic's obligations only three of eleven directors were selected by state officials the district_court rejected mssic's claim of intergovernmental tax immunity because the state made no financial contribution to mssic and had no present_interest in the income of mssic thus the imposition of an income_tax on mssic would not burden the state of maryland although the supreme court reversed the lower court on other grounds it agreed with the lower court's analysis about the treatment of state created enterprises plr-118648-97 in state of michigan and 40_f3d_817 6th cir rev’g 802_fsupp_120 w d mich the court held that the investment_income of the michigan education trust met was not subject_to current taxation under sec_11 the court's opinion is internally inconsistent because it concludes that met qualifies as a political_subdivision of the state of michigan id pincite that met is in a broad sense a municipal corporation id pincite and that met is in any event an integral part of the state of michigan id pincite moreover the court's reliance on the factors listed in revrul_57_128 1957_1_cb_311 to reach its conclusion is misplaced the revenue_ruling applies to entities that are separate from the state the factors in the revenue_ruling do not determine whether an enterprise is considered to be a separate_entity or an integral part of the state in determining whether an enterprise is an integral part of the state it is necessary to consider all of the facts and circumstances including the state's degree of control_over the enterprise and the state's financial commitment to the enterprise analysis issue is entity an integral part of tribe entity resembles an enterprise separate from the tribe in some respects according to sec_3 and r of plan the powers of the board_of directors of entity are similar to those of a corporation entity is also similar to a corporation in that the tribal constitution allows tribe to waive the sovereign immunity of entity with respect to a specific transaction without waiving the sovereign immunity of tribe tribal constitution article xii c plan sec_11 however the relationship between entity and tribe with respect to the creation control and termination of entity suggests that entity is an integral part of tribe of primary importance is the fact that tribe including the tribal legislature has substantial control_over entity although entity not the tribal legislature is charged with operating the business on a day-to-day basis in cases of major policy disputes the tribal legislature can recall entity's directors terminate the existence of entity and create a written charter for a successor business_entity in addition it can revise and amend plan and trust it is true that even after creating a successor entity or recalling the directors on the board_of entity under article xii of the tribal constitution the tribal legislature cannot select the new directors they are chosen by the members of tribe further article xii sec_2 of the constitution plr-118648-97 bars tribal legislature from taking upon itself the day to day management of the tribal forest business nevertheless tribe whether through the power of tribal legislature to recall the directors or replace tribal entity with a successor entity with a new charter or through the power of individual members of tribe to vote for the directors of the board_of entity wields virtually total control of entity that entity is an integral part of tribe is confirmed by the nature of its financial arrangements tribe’s financial commitments to entity are consistent with a public ownership_interest tribe has a substantial financial stake in entity in that tribe is the owner of the property that entity manages and on which it operates its logging and saw mill business in addition it has a substantial right to the profits earned by the businesses entity operates the profit rights are subject_to the limitation that entity may retain amounts it considers necessary for expansion of the business however entity must consult the tribal legislature and be guided by industry standards when making this decision there are no private ownership interests in entity nor are there any other private interests inconsistent with its public nature accordingly we conclude that entity is an integral part of tribe therefore for purposes of sec_7871 entity's activities are deemed to be performed directly by tribe issue does management of property by entity constitute an essential government function of tribe within the meaning of sec_7871 some of the functions of entity would if carried out by tribe be considered an essential government function of tribe for purposes of sec_7871 because they are customarily performed by state or local governments for example entity manages and develops the forestland of tribe including its natural and physical resources many states manage state owned forests and parkland on the other hand some of the functions performed by entity are clearly beyond the scope of sec_7871 because they are not commonly performed by state or local governments for example entity not only manages forestland but also harvests and processes the timber tribe acknowledges that states rarely harvest or process timber entity carries out commercial logging operations operates a sawmill and manufactures and markets timber products these functions are not customarily performed by state and local governments certainly some aspects of commercial logging operations may overlap conservation nevertheless logging plr-118648-97 milling and manufacturing functions performed by entity are enterprises beyond the scope of sec_7871 accordingly the management of property by entity includes functions which would not if directly carried out by tribe constitute an essential government function customarily performed by state and local governments issue is entity exempt from fuel excise_taxes imposed under sec_4081 by sec_4084 and sec_6421 for gasoline and by sec_4084 and sec_6427 for diesel_fuel when the gasoline and diesel_fuel are used to manage property entity's purchases of diesel and gasoline fuels are transactions that involve the exercise of essential governmental functions under sec_7871 and e to the extent that purchases are for use in the management of property for the purpose of conservation these activities are comparable to those activities of a state_agency that manages and develops parklands the purchases of diesel and gasoline fuels are not transactions that involve the exercise of essential governmental functions to the extent that the purchases are for use in the harvesting and processing of timber for the operation of a saw mill for the operation of a commercial logging business or for the manufacture of timber products these functions are not comparable to those customarily performed by state and local governments accordingly entity is not exempt from the payment of excise_taxes on the purchase of gasoline and diesel fuels that are used to harvest and process timber on its sale and delivery and the operation of its sawmill entity is not required to pay excise_tax for gasoline and fuel purchases used to manage property for non-business purposes such as conservation except as specifically state above no opinion is expressed concerning this transaction under any provision of the code or regulations thereunder this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel plr-118648-97 financial institutions products by steven r glickstein steven r glickstein counsel to assistant chief_counsel enclosures copy of this letter copy for sec_6110 purposes
